Citation Nr: 0948580	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for emphysema, to include 
as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on a period of active duty for training 
(ACDUTRA) from December 1963 to May 1964, and on a period of 
active duty from May 1968 to October 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
emphysema, to include as secondary to exposure to herbicides.  
Based upon its review of the Veteran's claims file, the Board 
finds there is a further duty to assist the Veteran with his 
claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The Veteran's service treatment records show that he was 
treated for a lung infection, called melioidosis pneumonia, 
during his service in Vietnam.

In August 2005, the Veteran filed claims seeking (i) 
entitlement to service connection for tropical lung disease 
with scarring of the right lung, to include as secondary to 
exposure to herbicides, and (ii) entitlement to service 
connection for emphysema, to include as secondary to exposure 
to herbicides.

In a September 2005 VA examination report, the Veteran 
reported a history of smoking cigarettes for 30-35 years 
before he stopped smoking since 1997.  He also reported that 
he had emphysema since 1999.

A May 2006 VA treatment report noted an assessment of a mild 
chronic obstructive pulmonary disease (COPD).

In November 2007, the Veteran underwent another VA 
examination.  On examination, severe emphysematous changes 
were found throughout both lungs.  Scarring was noted within 
both lung apices, and a diagnosis of COPD was made.  The VA 
examiner opined that the Veteran's scarring of the lung was 
related to the melioidosis pneumonia because it is common to 
suffer from residual scarring of the lung tissue after an 
episode of severe pneumonia.  With respect to the Veteran's 
emphysema/COPD, however, the examiner opined that "it is not 
likely related to the melioidosis pneumonia."  In support of 
this conclusion, the examiner stated that "the COPD is most 
likely secondary to a long history of cigarette smoking.  
This is the most common cause of COPD."

Subsequently, the RO granted service connection for a 
tropical lung disease with scarring of the right lung by a 
May 2008 rating decision.

After reviewing the evidence of record, the Board finds that 
an additional medical opinion is needed in order to determine 
whether the Veteran's current emphysema was aggravated by his 
service-connected tropical lung disease with scarring of the 
right lung.  The November 2007 VA examiner's opinion that the 
Veteran's emphysema "is not likely related to the 
melioidosis peumonia"does not clearly address the issue of 
aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that if VA provides a Veteran with an 
examination in a service connection claim, the examination 
must be adequate).  This etiological opinion is based solely 
on whether the Veteran's current emphysema was directly 
caused by his inservice melioidosis pneumonia, but fails to 
address whether his emphysema was aggravated by the service-
connected scarring of the lung, which is the residuals of 
melioidosis pneumonia.

Under the circumstances of this case, the Board finds that 
the RO should request an additional medical review of the 
claims file and the VA examiner should provide an opinion as 
to whether the Veteran's current emphysema is aggravated by 
the Veteran's service-connected tropical disease with 
scarring of the right lung.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish service connection for the claim 
on appeal on a secondary basis.  38 
U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 
3.159(b); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
emphysema/COPD, as well as his service-
connected tropical lung disease with 
scarring of the right lung, since November 
2007.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the Veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The Veteran must 
then be given an opportunity to respond.

3.  Thereafter, the Veteran's entire 
claims file, including this remand, must 
be reviewed by the VA examiner who 
conducted the November 2007 VA 
examination, if available.  If the 
November 2007 VA examiner is not 
available, then the claims file must be 
reviewed by another appropriate VA 
examiner.  The VA examiner must provide a 
nexus opinion as to whether any degree of 
the Veteran's current emphysema/COPD is 
aggravated by the Veteran's service-
connected tropical lung disease with 
scarring of the lung.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the May 2008 supplemental statement 
of the case must be provided to the 
Veteran.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


